         Case 3:15-cv-01167-JAG Document 654 Filed 05/13/19 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO

 ISMAEL MARRERO-ROLON, et al.,

      Plaintiffs,

                         v.                        CIVIL NO. 15-1167 (JAG)

 PUERTO RICO ELECTRIC POWER
 AUTHORITY, et al.,

      Defendants.


       INFORMATIVE MOTION IN COMPLIANCE WITH COURT’S ORDER, DKT. 646,
         ON DENIAL OF PLAINTIFFS’ REQUEST FOR LIFT OF AUTOMATIC STAY

TO THE HONORABLE COURT:

       COME NOW Defendants Puerto Rico Electric Power Authority (“PREPA”), William

Rodney Clark, César Torres Marrero, Edwin Rodríguez, Petrobras America, Inc., Petróleo

Brasileiro S.A., Vitol, Inc., Vitol S.A., Inc., Carlos R. Méndez D/B/A Carlos R. Méndez &

Associates, Petro West, Inc., Trafigura, A.G., Trafigura Beheer, B.V., Trafigura Limited, Trafigura

Argentina S.A., Shell Trading (US) Company, Inspectorate America Corporation, Saybolt LP, and

Altol Chemical Environmental Laboratory, Inc., and Altol Environmental Services, Inc.

(collectively, the “Defendants”), and respectfully request:

       1.       On October 1, 2018, this Honorable Court entered an Order requiring “the parties

[to] submit … a proposed notice to be sent to the class, schedule any discovery needed to identify

all class members, and decide the manner in which notice shall be provided.” See, Dkt. No. 623

(the “Order”). The Court further ordered the parties to “file a joint motion certifying compliance

with the Order and submitting the proposed notice by November 1, 2018.” Id.

       2.       In response to the Order, on October 15, 2018, PREPA filed a Notice of the Puerto

Rico Electric Power Authority Regarding Violation of Automatic Stay (the “Notice”) respectfully

stating that the Order, which would require PREPA to expend significant resources to identify and

notify class members, violates the automatic stay pursuant to Title III of the Puerto Rico Oversight,
          Case 3:15-cv-01167-JAG Document 654 Filed 05/13/19 Page 2 of 6



Management, and Economic Stability Act (“PROMESA”), 48 U.S.C. §§ 2101-2241. See, Dkt. No.

626.

        3.      Also in response to the Order, on October 19, 2018, all other Defendants filed a

Motion to Modify Partial Stay Order and Judgment Staying Case or, in the Alternative, for Stay of

Proceedings Pending Petition for Leave to Appeal, explaining, among other things, that, as a

result of the automatic stay, without PREPA’s participation they are simply unable to comply with

the class notice requirement because they are not in custody, possession and control of any

information relating to the class members. See, Dkt. No. 627. Defendants also moved the Court

to stay the proceedings while their Petition for Interlocutory Appeal is pending before the Court of

Appeals for the First Circuit. Id.

        4.      On October 29, 2018, Plaintiffs filed a “Statement” in response to PREPA’s Notice,

at Dkt. 628, stating that they “plan[ned] to move in the Title III Proceedings… for relief from the

automatic stay”. See, Dkt. 628, at ¶ 1.1

        5.      On November 1, 2018, all Defendants filed a Motion for Relief from Order on Notice

to Class, requesting the Court to relieve the Defendants from complying with the Order at Dkt.

No. 623 until the Title III Court ruled on the motion for relief from the automatic stay that Plaintiffs

anticipated they would be filing. See, Dkt. No. 629. Plaintiffs responded at Dkt. No. 632.

        6.      On November 27, 2018, this Honorable Court entered an Order holding in

abeyance Defendants’ motions at Dkt. Nos. 627 and 629, “pending the Title III Court’s decision

as to Plaintiffs’ request for relief from the stay.” See, Dkt. No. 646. The Court further ordered the

parties to promptly inform this Court once Plaintiff’s request had been adjudicated in Case No.

17-bk-03283 (LTS). Id.




1Plaintiffs also filed an Opposition to all other Defendants’ Motion to Modify Partial Stay Order and
Judgment Staying Case or, in the Alternative, for Stay of Proceedings Pending Petition for Leave to
Appeal. See Dkt. No. 631.

                                                     2
          Case 3:15-cv-01167-JAG Document 654 Filed 05/13/19 Page 3 of 6



        7.       On February 8, 2019 Plaintiffs moved the Title III Court for relief from the automatic

stay. See, Dkt. No. 1074, Case No. 17-bk-04780 (LTS), Motion for Relief from Automatic Stay.

PREPA opposed Plaintiffs’ request on March 8, 2019. See Dkt. No. 1124.2

        8.       The Title III Court heard oral argument on Plaintiffs’ Motion for Relied from

Automatic Stay at the Omnibus Hearing held on April 24, 2019.

        9.       In compliance with the Order at Dkt. No. 646, Defendants hereby inform the Court

that on May 9, 2019, the Title III Court denied Plaintiffs’ Motion for Relief from Automatic Stay

and stated that “[t]he automatic stay continues in place as against all defendants in the Litigation”.

See Exhibit A, Dkt. No. 1228, Case No. 17-bk-04780 (LTS).3

        WHEREFORE, Defendants respectfully request that the Court take notice of the above,

that it modify the Partial Stay Order and the Judgment Staying Case so as to stay all proceedings

in this matter including the tasks required by Dkt. Nos. 623, 624, and 625 until (i) the termination

or lifting of PREPA’s automatic stay under PROMESA; and (ii) the First Circuit rules upon

Defendants’ Petition for Interlocutory Appeal of the Class Certification Order under Fed.R.Civ.P.

23(f) (including any subsequent appeal), or alternatively under Fed.R.App.P 8(a).

        WE HEREBY CERTIFY that on this same date, we electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send electronic notification of such

filing to all attorneys and parties of record.

        RESPECTFULLY SUBMITTED




2 Plaintiffs later filed a Reply Brief in Support of Their Motion for Relief from Automatic Stay (Dkt. No.
1141).
3 Jointly Administered with Case No. 17-bk-3283 (LTS).



                                                       3
        Case 3:15-cv-01167-JAG Document 654 Filed 05/13/19 Page 4 of 6



       In San Juan, Puerto Rico, on this 13th day of May 2019.


FOR PUERTO RICO ELECTRIC POWER AUTHORITY DEFENDANTS

CANCIO, NADAL, RIVERA & DÍAZ
P.O. Box 364966, San Juan, PR 00936-4966
787-767-9625 / Fax: 787-622-2228

/s/Arturo Díaz-Angueira
Arturo Díaz-Angueira
USDC PR No. 117907
adiaz@cnrd.com

/s/Maraliz Vázquez-Marrero
Maraliz Vázquez-Marrero
USDC PR No. 225504
mvazquez@cnrd.com

Counsel for Puerto Rico Electric and Power Authority

FOR THE FUEL SUPPLIER DEFENDANTS:

        O’NEILL & BORGES LLC                       McCONNELL VALDÉS LLC
    250 Muñoz Rivera Ave. Suite 800                     P. O. Box 364225,
           San Juan, PR 00918                       San Juan, PR 00936-4225
 Tel.: 787.764.8181 / Fax: 787-753-8944     Tel. (787) 250-5699 / Fax: (787) 759-8282

    /s/ Salvador J. Antonetti Stutts                /s/ Arturo J. García-Solá
       Salvador J. Antonetti Stutts                    Arturo J. García-Solá
         USDC PR No. 215002                         USDC-PR Bar No. 201903
  salvador.antonetti@oneillborges.com                    ajg@mcvpr.com

         /s/ Carlos A. Valldejuly              /s/ Carmen M. Alfonso-Rodríguez
       Carlos A. Valldejuly-Sastre                Carmen M. Alfonso-Rodríguez
          USDC PR No. 209505                        USDC-PR Bar No. 225905
   carlos.valldejuly@oneillborges.com                  car@mcvpr.com

         /s/ Carla García Benítez                 /s/ Myrgia M. Palacios-Cabrera
           Carla García Benítez                      Myrgia M. Palacios-Cabrera
           USDC PR No. 203708                         USDC-PR Bar No. 230807
     carla.benitez@oneillborges.com                      mpc@mcvpr.com

      /s/ Daniel J. Pérez Refojos              Counsel for Petrobras America, Inc.
         Daniel J. Pérez Refojos               Counsel for Petróleo Brasileiro S.A.
         USDC PR No. 303909
     daniel.perez@oneillborges.com

Counsel for Shell Trading (US) Company




                                              4
        Case 3:15-cv-01167-JAG Document 654 Filed 05/13/19 Page 5 of 6



FOR THE LABORATORY DEFENDANTS:

 PIETRANTONI MÉNDEZ & ÁLVAREZ                       RAMOS GONZÁLEZ
      Popular Center, 19th Floor                  & TOYOS OLASCOAGA
      208 Ponce de León Ave.,                          PO Box 193317
        San Juan, PR 00918                        San Juan, PR 00919-3317
        Tel: (787) 274-1212                   787-765-2731 / Fax: 787-641-1845
        Fax: (787) 274-1470
                                                 /s/ José O. Ramos-González
         /s/ Nestor M. Méndez                      José O. Ramos-González
           Néstor M. Méndez                             USDC No. 201304
         USDC PR No. 118409                            rgtolaw@gmail.com
        nméndez@pmalaw.com
                                                    VINSON & ELKINS LLP
  /s/ Oreste Ricardo Ramos-Pruetzel              1001 Fannin Street, Suite 2500
     Oreste Ricardo Ramos-Pruetzel                 Houston, TX 77002-6760
         USDC PR No. 216801                       Tel.: 713.758.2202 / Fax. No.
         oramos@pmalaw.com                            /s/ James A. Reeder
                                                         James A. Reeder
       HOGAN LOVELLS US LLP                               Admitted PHV
            875 Third Avenue                           jreeder@velaw.com
       New York, New York 10022
Tel. 212.918.3000 / Fax No. 212.918.3100            Counsel for Saybolt LP

         /s/ Michael C. Hefter
            Michael C. Hefter                    BUFETE EMMANUELLI. CSP.
             Admitted PHV                              PO Box 10779
    michael.hefter@hoganlovells.com                Ponce, PR 00732-0779
                                                     Tel: (787) 843-8406
           /s/ Seth M. Cohen                         Fax (787) 848-6586
             Seth M. Cohen
              Admitted PHV                    /s/ Rolando Emmanuelli-Jiménez
     seth.cohen@hoganlovells.com                      USDC PR 214105
                                                    remmanuelli@me.com
               Counsel for
    Inspectorate America Corporation       Counsel for Altol Chemical Environmental
                                           Laboratory, Inc. and Altol Environmental
                                                         Services, Inc.




                                             5
     Case 3:15-cv-01167-JAG Document 654 Filed 05/13/19 Page 6 of 6



FOR INDIVIDUAL DEFENDANTS:

    IVÁN M. FERNÁNDEZ               DE GUZMÁN LAW OFFICES
         LAW OFFICE                       PO Box 362738
        PO Box 192386                San Juan, PR 00936-2738
   San Juan, PR 00919-2386                 787-756-2765
         787-753-1215                   Fax: 787-756-4024
      Fax: 787-759-9313

     /s/ Iván M. Fernández       /s/ Guillermo De-Guzmán-Vendrell
       Iván M. Fernández            Guillermo De-Guzmán-Vendrell
     UDSC PR No. 119513                  USDC PR No. 201309
   fernandez@lawofimf.com             gdeguzman@dgglawpr.com

      /s/ Litza Meléndez          Counsel for William Rodney Clark
   Litza J. Melendez Reyes
    USDC PR No. 222608
   melendez@lawofimf.com        /s/ Angel A. Valencia-Aponte PO Box
                                  361917 San Juan, PR 00936-1917
  Counsel for Edwin Rodríguez               787-245-0009
                                        USDC PR No. 123905
                                       avalencia@aavalaw.com

                                  Counsel for César Torres Marrero




                                     6
